Citation Nr: 0102962	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-14 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to May 
1976.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the St. Petersburg, 
Florida Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran and his representative appeared at 
hearings before hearing officers in March and September 1999.

The Board observes that the veteran had appealed the issues 
of entitlement to service connection for a right shoulder 
disorder and whether there was clear and unmistakable error 
in a July 1993 rating decision.  In a May 1999 rating 
decision, the RO granted service connection for right 
shoulder capsulitis assigning a 40 percent evaluation and 
granted a 70 percent evaluation for the veteran's right wrist 
disorder effective to May 1993.  The RO explained that the 
grant of service connection was a complete grant of benefits.  
In a July 1999 statement, the veteran indicated that he was 
satisfied with the decision and withdrew the issues from 
further consideration.   

The Board also notes that the veteran also has a claim 
pertaining to whether there was clear and unmistakable error 
in a previous Board decision.  This case was appealed to the 
United States Court of Appeals for Veterans Claims (Court), 
which remanded it to the Board in December 2000.  The 
veteran, in a January 2001 statement, requested that the 
issue of entitlement to a total rating based on individual 
unemployability be adjudicated first.  Thus, the only issue 
before the Board at this time is entitlement to a total 
rating based on individual unemployability.


FINDINGS OF FACT

1.  Service connection is in effect for DeQuervin's disease, 
right (major) wrist with radial sensory neuroma, rated as 70 
percent disabling; right shoulder (major) capsulitis, 
secondary to disuse, rated as 40 percent disabling; 
bronchitis, rated as noncompensable; and hemorrhoids, rated 
as noncompensable.  The combined schedular evaluation is 80 
percent.  The veteran is entitled to special monthly 
compensation under 38 U.S.C.A. § 1114(k) for loss of use of a 
right hand.

2.  The veteran completed high school and last worked full 
time as a manager in 1988.

3.  The veteran's service-connected disabilities preclude 
substantially gainful employment, consistent with his 
education and previous work experience.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service connected disabilities are 
met.  38 U.S.C.A. § 1155(West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. 
§§ 3.340, 3.341. 4.16(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. Total ratings for 
compensation purposes are authorized for any disability that 
is found to be sufficient to produce unemployability without 
regard to advancing age.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.340, 3.341 (2000).  

A total disability compensation rating may be assigned in a 
case in which the schedular rating is less than 100 percent, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. §§ 3.340, 4.16 (2000).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 4.15, 4.17 
(2000).  Marginal employment, including at odd jobs or at 
less than half the usual remuneration, will not be considered 
incompatible with a determination of unemployability.  38 
C.F.R. § 4.17(a).

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992), the United 
States Court of Appeals for Veteran's Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
Individual Unemployability benefits.  Specifically, the Court 
indicated that there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  Subsequent thereto, the VA General Counsel 
concluded that the controlling VA regulations generally 
provided that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by such circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "Unemployability" is synonymous with the 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (1991).  

The veteran contends that due to his service-connected 
disabilities, including right wrist and right shoulder 
disorders, he is unemployable.   

Service connection is in effect for DeQuervin's disease, 
right (major) wrist with radial sensory neuroma, rated as 70 
percent disabling; right shoulder (major) capsulitis, 
secondary to disuse, rated as 40 percent disabling; 
bronchitis, rated as noncompensable; and hemorrhoids, rated 
as noncompensable.  The combined schedular evaluation is 80 
percent.  The veteran is entitled to special monthly 
compensation for loss of use of a right hand pursuant to the 
provisions of 38 U.S.C.A. § 1114(k).  Thus, as the veteran 
has a service-connected disability ratable at 70 percent as 
well as a combined evaluation of 80 percent, the veteran 
meets the schedular guidelines provided for consideration of 
a TDIU pursuant to 38 C.F.R. § 4.16(a) (2000).  

The Board finds that the veteran's service-connected 
disabilities are of a nature and severity, bearing in mind 
his occupational and educational background, to prevent 
gainful employment in the area of his work experience.  A 
review of the evidence indicates that the veteran completed 
high school and last worked in 1988.  A statement from Social 
Security Administration indicates that the veteran began 
receiving Social Security Disability in 1992.  

VA medical records from January to October 1998 show multiple 
complaints of right shoulder pain and muscle spasm with 
diagnoses of bursitis of the right shoulder.  March 1998 VA 
record shows degenerative changes in the lumbar spine, 
chronic tendonitis of right hand/arm with pain and diminished 
range of motion and right hand clasp, and right shoulder 
tendonitis/bursitis.  A July 1998 notation indicates that a 
nerve conduction study revealed severed right radial nerve 
and early compression of right ulnar nerve.   

At an May 1998 VA examination, the veteran complained of 
progressively worsening pain in the right shoulder associated 
with stiffness and inability to lift his right arm, which had 
been diagnosed as rotator cuff tendonitis.  The veteran also 
reported that he had been diagnosed with diffuse idiopathic 
skeletal hyperostosis (DISH).  On examination, it was noted 
that he held the right arm adducted next to his body.  There 
was exquisite tenderness with pain out of proportion to 
palpation of the right shoulder.  Range of motion of the 
right shoulder was essentially negligible with abduction to 
10 degrees, external and internal rotation to 5 degrees, and 
forward flexion of 10 degrees.  The right elbow was fixed and 
flexed at 90 degrees, with extension to 30 and flexion 
limited to 110.  The examiner noted that the veteran held the 
right hand fixed and flexed with the forearm supinated.  The 
examiner noted that there was a flicker of strength as the 
veteran extended his thumb and fingers, but not all the way.  
Flexion of the metacarpophalangeal joints and proximal 
interphalangeal joints of the fingers was 40 degrees.  The 
examiner noted he could touch his thumb to the tips of all 
fingers, with coaxing.  Grip strength was extremely weak.  It 
was noted that he appeared to have sensation in the median, 
ulnar, and radial nerve, but not in the superficial branch of 
the radial nerve.  There was no evidence of wasting or 
intrinsic atrophy.  The examiner noted that it was very 
difficult to examine the veteran due to his failure to 
cooperate and his extreme pain out of proportion.  The 
impression included nonfunctional right upper extremity, 
history of tendonitis, first dorsal compartment complicated 
by neuroma, status post surgical intervention with persistent 
pain, likely representing reflex sympathetic dystrophy; and 
right shoulder tendonitis and capsulitis secondary to nonuse 
of right upper extremity, complicated by likely reflex 
sympathetic dystrophy.  The examiner opined that the veteran 
had chronic pain in the right upper extremity with no 
functional use of the right upper extremity, particularly in 
the hand.

Evidence of record shows that the veteran's medications 
include Indomethacin, Metoclopramide, Naproxen, Acetaminophen 
with Codeine, and Fluoxetine.

At an April 1999 VA examination, the veteran complained 
constant pain in his right arm with daily flare-ups of severe 
pain which ran from his right hand to his right shoulder.  
The examiner stated that the veteran reported significant 
paresthesia.  The examiner stated that this disorder 
significantly affected the veteran's life and noted that the 
veteran was unable to work.  On evaluation, the examiner 
noted that the veteran was right-handed and that the veteran 
held his arm adducted to body, flexed at the elbow, and the 
right hand was clenched to his side.  Range of motion of the 
shoulder revealed abduction to 30 degrees, external rotation 
to 30 degrees, internal rotation to 10 degrees, and flexion 
to 20 degrees.  The examiner noted that there was limited 
extension and flexion of the elbow.  Forearm supination was 
10 degrees, pronation was 60 degrees, wrist dorsiflexion was 
20 degrees, palmar flexion was 10 degrees, wrist deviation 
was 5 degrees, and ulnar deviation was 30 degrees.  The 
examiner noted that range of motion was with consideration of 
pain, fatigue, weakness, and incoordination.  Fingers of the 
right hand were clenched and the veteran had to use his other 
hand to extend the fingers.  Sensory examination showed 
absence of sensation in the radial sensory nerve 
distribution.  Grip strength was very weak and he complained 
of significant pain.  The muscle exam showed no evidence of 
wasting or atrophy of the hand, but there was mild atrophy of 
his sternocleidomastoid muscle on the right.  The examiner 
opined that the veteran had a nonfunctional right upper 
extremity, status post surgery, with severe residual pain and 
disability of the arm.  The examiner found loss of use of the 
right hand. 

At his March 1999 hearing, the veteran testified that he had 
not worked since 1988, that he could not use his right hand 
for more than 30 minutes a day, that he had constant pain in 
the right hand, arm, and shoulder, and that he had to take 
medications for the pain.  At his September 1999 hearing, the 
veteran reported that he experienced muscle spasms in his 
right shoulder and that the medication for the pain and 
muscle spasms made him sleepy.  He also had a TENS unit on 
the wrist to help control his right arm pain.  

The veteran's spouse and her daughter submitted statements to 
the effect that the veteran complained of pain in his right 
arm, was unable to do many things around the house, and that 
the medication made him tired.

The Board finds that the veteran's service-connected 
disabilities prevent his substantially gainful employment, 
consistent with his education and previous work experience.  
Upon review, the Board finds that the opinions of the most 
recent VA examiner in combination with the VA records and May 
1998 VA examination to be persuasive.  Additionally, the 
Board notes that the veteran reported an 12th grade level of 
education and has had no employment for several years.  While 
the Board notes that the veteran has been diagnosed with DISH 
and there were degenerative changes in his spine, the most 
recent examinations do not mention his back disability, found 
that he had no functional use of his right (major) extremity 
and, was unable to work.  In light of the foregoing, the 
Board resolves reasonable doubt in the veteran's favor on 
this issue.  The Board concludes that the evidence supports 
the veteran's claim for a total rating based upon individual 
unemployability due to service-connected disabilities.  
Accordingly, the appeal is granted.


ORDER

A total rating based on individual unemployability due to 
service connected disabilities is granted, subject to the 
provisions governing payment of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

